Citation Nr: 0703626	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  98-17 589A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.  

2.  Entitlement to service connection for arthritis of the 
hands.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active duty service from December 1974 to 
March 1993.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by a Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In January 2002 the 
veteran cancelled his request for a Board hearing.  In 
October 2003 the Board remanded the issues for further 
development.  


FINDINGS OF FACT

1.  The veteran does not have a current medical diagnosis of 
bilateral carpal tunnel syndrome.  

2.  The veteran does not have a current medical diagnosis of 
arthritis of the hands.  


CONCLUSIONS OF LAW

1.  Bilateral carpal tunnel syndrome was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).

2.  Arthritis of the hands was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issues on appeal.  
The discussions in the November 2001 VCAA letter have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, in the November 2001 VCAA letter, the appellant was 
advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  

The Board also notes that the November 2001 VCAA letter 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that the appellant may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  

The United States Court of Appeals for Veterans Claims 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  However, the Board finds that any 
defect with respect to the VCAA notice requirement was 
harmless error for the reasons specified below.

In the November 2001 VCAA letter, the RO informed the 
appellant of the applicable laws and regulations regarding 
the claims, the evidence needed to substantiate such claims, 
and which party was responsible for obtaining the evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claims.  The appellant has 
also been afforded the benefit of VA examinations during the 
appeal period, and was provided with the opportunity to 
attend hearings.  Neither the appellant nor his 
representative has indicated, and there is otherwise no 
indication that there exists, any pertinent outstanding 
evidence that is necessary for a fair adjudication of the 
claims that has not been obtained.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
In the present appeal, regardless of whether the veteran was 
provided notice of the types of evidence necessary to 
establish disability ratings or effective dates for issues on 
appeal, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  Since 
the Board concludes below that there is a preponderance of 
the evidence against the veteran's claims, any questions as 
to the appropriate disability ratings and effective dates to 
be assigned are rendered moot. 

Analysis

The issues before the Board involve claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The evidence has not demonstrated that the veteran is 
entitled to service connection for bilateral carpal tunnel 
syndrome and arthritis of the hands as he does not have 
current diagnoses for the disorders.  The Board notes that 
the veteran's service medical records are replete with 
treatment for a variously diagnosed bilateral hand disorder, 
to include arthritis and carpal tunnel syndrome.  A July 1982 
record provided a diagnosis of left hand arthritis probably 
not rheumatoid.  A December 1985 entry revealed that the 
veteran was on medication for carpal tunnel syndrome.  A 
January 1988 record showed the veteran had arthritis.  On the 
February 1988 report of medical history the examiner noted 
that the veteran had arthritis versus carpal tunnel syndrome.  
May 1989 x-rays found that the veteran's hands were normal.  
Private medical records from Kaiser Permanente during the 
veteran's time in service included July 1984 diagnoses of 
carpal tunnel syndrome and recurrent arthritis.  
Nevertheless, the veteran's recent VA examinations, 
specifically ones dated in November 2002 and December 2005, 
did not provide diagnoses of carpal tunnel syndrome and/or 
arthritis and did not link any bilateral hand disorder to 
service.  While a June 1996 VA examination showed diagnoses 
of bilateral probable osteoarthritis of the hands and carpal 
tunnel syndrome by history (the examiner noted that x-ray was 
consistent with diagnosis), the accompany x-rays of the hands 
and wrists appeared to be within normal limits.  A November 
2002 VA examination indicated a diagnosis of bilateral hand 
strain and accompanying x-rays were negative for any 
bilateral hand disability.  

Although the veteran's claims folder was not available for 
review during the November 2002 VA examination, it was 
thoroughly reviewed by the examiner during the December 2005 
VA examination.  This examination was conducted by a medical 
doctor who had over 45 years of experience in the field of 
orthopedics.  Upon physical examination, the examiner noted 
that there was no evidence of any deformity of any of the 
interphalangeal or metacarpophalangeal joints of the fingers 
and thumb, nor was there any evidence of swelling, redness, 
or tenderness through the metacarpals and no evidence of 
swelling, redness, tenderness, effusion, crepitation, etc., 
involving the wrists.  X-rays of the veteran's hands and 
wrists were basically unremarkable.  The examiner noted that 
there was a very slight suggestion of juxta-articular 
rarefaction at the metacarpophalangeal joints, which was a 
sign of possible inflammatory reaction involving the 
respective joints.  He explained the possibility of 
nondisabling synovitis as related to articulations of the 
fingers might be considered, however there was no clinical 
indication of any soft tissue inflammation involving the 
various articulations and the x-ray finding may very well 
have been within normal limits.  In providing a diagnosis, 
the examiner stated that the veteran's hands, fingers and 
wrists failed to reveal any objective orthopedic abnormality.  
Absent occasional flare-ups not associated with structural 
abnormality or instability, the veteran was functioning 
without evidence of disability or any form of functional 
impairment.  The examiner reiterated that that there were no 
significant orthopedic abnormalities noted.  The veteran's 
electrodiagnositc tests have been reported to be normal.  The 
examiner concluded that the veteran may have polyarthralgia 
without evidence of objective findings.  

The claims folder also includes a September 2006 expert 
medical opinion from the Veterans Health Administration 
(VHA).  The examiner reviewed the claims folder and noted 
that Tinel's sign was positive on a 1984 exam conducted by a 
family practitioner.  Phalens were always negative when 
recorded and at least 4 sets of hand and wrist radiographs 
from 1986 through 2005 reported no significant changes.  The 
examiner explained that arthritis is a term frequently used 
by physicians in spite of a lack of objective findings.  
Lacking physical findings or x-ray changes, arthralgia is the 
better term.  Carpal tunnel syndrome is a frequent 
musculoskeletal problem that presents as hand paresthesias, 
pain, weakness or clumsiness.  To support a diagnosis, there 
must be weakness, atrophy, sensory changes in the 
distribution of the median nerve, variably a positive Tinel's 
and/or Phalens test, response to an injection of the carpal 
tunnel or use of night splints, an abnormal EMG or x-rays 
suggesting structural abnormalities of the wrists.  None of 
these appeared in the veteran's medical records.  This 
examiner opined that the evidence did not demonstrate that 
the veteran had carpal tunnel syndrome or significant 
arthritis.  In an October 2006 addendum email to the VHA 
opinion, the examiner stated that he is unable to determine 
whether the veteran has any chronic current hand disorder of 
service origin and all that can be said is that he had 
chronic hand complaints dating to the military.  No diagnosis 
can be made under these circumstances.  

In sum, the totality of the evidence has suggested that the 
veteran does not have current diagnoses of bilateral carpal 
tunnel syndrome and/or arthritis of the hands as evidenced by 
his November 2002 and December 2005 VA examinations, which 
were supported by the September 2006 VHA opinion.  The Board 
finds the examinations and opinions to be significant as they 
were rendered by competent medical professionals.  There is 
no other medical evidence in the claims folder to contradict 
these opinions.  The June 1996 VA examination did not provide 
firm diagnoses and merely indicated that the veteran had 
bilateral probable osteoarthritis of the hands and carpal 
tunnel syndrome by history.  Hence, without current 
diagnoses, the Board has no choice but to deny the veteran's 
claims.  

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

The appeal is denied as to both issues.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


